Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account C ING Flexible Income Supplement dated December 20, 2006 to the Contract Prospectus and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. 1. Effective January 13, 2007, ING Goldman Sachs ® Capital Growth Portfolio (Service Class) will merge into ING VP Growth Portfolio (Class I). After the close of business on January 12, 2007, all existing account balances invested in ING Goldman Sachs ® Capital Growth Portfolio (Service Class) will be transferred to ING VP Growth Portfolio (Class I). As a result of the merger, effective January 13, 2007 all references to ING Goldman Sachs ® Capital Growth Portfolio (Service Class) in the Contract Prospectus and SAI are hereby deleted. 2. Effective December 1, 2006, the information for ING Legg Mason Partners Aggressive Growth Portfolio appearing in the Contract Prospectus under Appendix II  Description of Underlying Funds is deleted and replaced with the following to reflect a subadviser change. Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Partners, Inc.  ING Legg Mason Partners Aggressive Growth Portfolio ING Life Insurance and Annuity Company Subadviser: ClearBridge
